DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2021 has been entered.

Claim Objections
Claims 1, 9, 12, and 13 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1 recites “a ultrasound transmission” in lines 17-18 of the claim but should be corrected to read as --an ultrasound transmission--.
Claim 9 recites “a ultrasound transmission” in lines 19-20 of the claim but should be corrected to read as --an ultrasound transmission--.
Claim 12 recite “the plurality of pixels” in line 8 of the claim but should be corrected to read as --a plurality of pixels--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that paragraph numbers referenced in this rejection refer to paragraph numbers of the pre-grant publication1 of the application
Claims 1 and 9 recite, in part, “an angle of a ultrasound transmission from which an image whose ratio of appearance of pixels is the highest of the first images, each of the pixels having a brightness level equal to or higher than a predetermined threshold value was generated”.
ratio of appearance of pixels is the highest […]”. The term “ratio” as would be understood by the ordinarily skilled artisan is the quantitative relation between two amounts or values showing the number of times one value contains or is contained within the other. For example, if a differential has a gear ratio of 4:1, it means that for every 4 rotations of drive shaft/pinion, the wheels turns once. In this example, the two amounts or values are the number of rotations of the drive shaft/pinion and the amount of turns of the wheels, wherein the ratio is the relation between the two amounts. However, the way the term “ratio” is used in the limitation in question is unclear because the term is not used to describe a quantitative relation between two amounts or values. The limitation appears to describe only one amount or value (appearance of pixels) with regards to the ratio but does not recite another amount or value.
Second, the limitation in question is unclear for another reason. It is unclear whether this limitation refers to an angle of an ultrasound transmission from which an image (whose ratio of appearance of pixels is the highest of the first images, whatever that means) was generated, and that each pixel in the image has a brightness level equal to or higher than a predetermined threshold value (i.e., a minimum or floor brightness level; i.e., none of the pixels in the image is below brightness threshold). Otherwise, it is unclear whether this refers to an angle of a ultrasound transmission from which an image (whose ratio of the amount of bright pixels to the amount of non-bright pixels is the highest of the first images) was generated, wherein bright pixels are defined as pixels having a brightness level equal to or higher than a predetermined 
In accordance with compact prosecution practice (see MPEP 2173.06) this is being construed for the purposes of examination as referring to an angle of a ultrasound transmission from which an image (whose ratio of the amount of bright pixels to the amount of non-bright pixels is the highest of the first images) was generated, wherein bright pixels are defined as pixels having a brightness level equal to or higher than a predetermined threshold value and non-bright pixels are defined as pixels having a brightness level lower than the predetermined threshold value.

Claim 11 recites that the processing circuitry is configured to “count the number of the pixel appeared in each of the first images, each of the pixels having the brightness level equal to or higher than the predetermined threshold value”. This limitation is indefinite for reasons similar to the “second”/“another” reason discussed above regarding claims 1 and 9. It is unclear whether this limitation means that the processing circuitry is configured to count the number of pixels in each of the first images (i.e., how many pixels are in each respective first image), and that each of the pixels has a brightness level equal to or higher than the predetermined threshold value (i.e., a minimum or floor brightness level; i.e., none of the pixels is below brightness threshold). Otherwise, it is unclear whether this limitation means that the processing circuitry is configured to count the number of pixels in each respective first image that has a brightness level equal to or higher than the predetermined threshold value (i.e., how many pixels having a brightness level equal to or higher than the predetermined threshold value are in each respective first image).
see MPEP 2173.06) this is being construed for the purposes of examination as in the latter interpretation.

Allowable Subject Matter
Claims 1-9 and 11-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and/or the objection(s), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record does not teach or reasonably suggest to the person having ordinary skill in the art the particular combination of claimed processing circuitry configurations, namely:
generate ultrasound images of a scan region including a puncture needle inserted in a subject based on outputs from an ultrasound probe,
generate first images, each of the first images generated by a comparison of at least two images included in the ultrasound images,
generate a brightness distribution of each of the first images based on a brightness of each of a plurality of pixels included in each of the first images, 
select a second image from the first images based on an analysis result of the generated brightness distribution of each of the first images,
extract a region representing a position of the puncture needle from the selected second image, and generate an emphasized image in which at least a part of the extracted region is emphasized, wherein
one of the first images that is selected as the second image is generated from a reflected wave received in such an ultrasound transmission performed at an angle that is close to and not equal2 to an angle of a ultrasound transmission from which an image whose ratio of appearance of pixels is the highest of the first images, each of the pixels having a brightness level equal to or higher than a predetermined threshold value was generated3.

Pagoulatos et al., US 2011/0249878 A1 (hereinafter “Pagoulatos”) discloses an ultrasound diagnosis apparatus (ultrasound imaging system 100, which comprises system unit 110 and transducer 120, ¶ [0028]) comprising:
processing circuitry (system unit 110 comprises a processor-based system, ¶ [0028]; Interventional instrument detection 512, ¶ [0048]) configured to:
generate ultrasound images of a scan region including a puncture needle inserted in a subject based on outputs from an ultrasound probe (output signals from transducer 120 --which is an ultrasound probe-- are used to generate image sub-frames 301 and 302 --which are ultrasound images-- at various steering angles of volume 101 --which is a scan region-- including a puncture needle 130 inserted in a subject, Figs. 1A, 1B, 3A, 3B, and 5, ¶ [0037]);
extract a region representing a position of the puncture needle from one of the generated ultrasound images (needle 130 is identified in one of the sub-frames ¶ [0048]; and mask 530 --which is a region representing a position of puncture needle 130-- is extracted from said one of the sub-frames based on the identification of needle 130, ¶ [0049]); and
generate an emphasized image in which at least part of the extracted region are emphasized (frame 300 is an emphasized image because the region corresponding to the mask 530 --which is the extracted region-- is isolated and therefore emphasized, ¶ [0049] [0053]).
Pagoulatos further teaches selecting a sub-frame/image that optimizes the visualization of the needle (“According to embodiments of the present invention, the particular sub-frames utilized in generating a frame are selected so as to be optimized or otherwise configured for imaging particular objects according to the ultrasound imaging signature defined for a particular object.” ¶ [0036]; “Correspondingly, a second ultrasound imaging signature (e.g., comprising sub-frames 301-302 of FIGS. 3A-3B) is configured for providing relatively high quality images with respect to a portion of interventional instrument 130 inserted at a steep angle into volume being imaged 101.” ¶ [0037]). In the case of the needle, Pagoulatos suggests selecting a sub-frame in which the transmission direction is substantially normal (i.e., perpendicular) to the needle (interventional instrument 130): 
[0038] Sub-frames 301 and 302 of FIGS. 3A and 3B are configured for providing relatively high quality images with respect to interventional instrument 130, 

[0039] In configuring sub-frames 301 and 302 according to embodiments of the invention, the steering angles may be selected to substantially correspond to the insertion angle of interventional instrument 130 so as to provide transmission of signals more normal to the surface of interventional instrument 130. By way of example, interventional instrument 130 may be inserted at an angle of approximately 60° and correspondingly the steering angles implemented with respect to sub-frames 301 and 302 may be ± 30°. so as to provide transmission of acoustic waves which result in approximately a 90° angle of incidence with a face of interventional instrument 130. It should be appreciated that other angles of incidence, other than 90° may be utilized according to embodiments of the invention. Preferred embodiments operate to facilitate angles of incidence in the range of 75° to 105° with respect to a surface of an object for providing high quality images of the object.

For example, by looking at Figs. 3A and 3B, the needle 130 is inserted from the left at a 60° angle. In this case the steering angle corresponding to sub-frame 301 should be selected because the transmission of the ultrasound is approximately normal (i.e., approximately 90°) to the needle (130) (see annotated Fig. 3A below). On the other hand, the steering angle corresponding to sub-frame 302 should not be selected because the transmission of the ultrasound is almost close to being parallel to the needle (130) (see annotated Fig. 3B below). Thus it is clear to the ordinarily skilled artisan that the sub-frame 301 should be selected (and its associated first image too) in order to provide high quality images of the needle.


Pagoulatos does not teach generating first images, each of the first images generated by a comparison of at least two images included in the ultrasound images; let alone selecting a second image from the first images based on an analysis result of the generated brightness distribution of each of the first images, wherein one of the first images that is selected as the second image is generated from a reflected wave received in such an ultrasound transmission performed at an angle that is close to and not equal to an angle of a ultrasound transmission from which an image whose ratio of appearance of pixels is the highest of the first images, each of the pixels having a brightness level equal to or higher than a predetermined threshold value was generated.

Nakaya et al., US 2006/0241451 A1 (hereinafter “Nakaya”) teaches generating a first image by comparison of two ultrasound images (“a puncture mode image is generated on the basis of image data obtained by the subtraction between the echo signal SP1 (positive polarity) and the echo signal SP3 (positive polarity). On this occasion, in the puncture mode image, parts which do not move between the first ultrasonic transmission and the third ultrasonic transmission are not imaged by the subtraction processing. However, in a case where the puncture needle is moving between them, a remaining motion artifact component is appropriately imaged by the difference.” ¶ [0078]; Figs. 7-8, ¶ [0075]-[0079]). Nakaya teaches this advantageously provides for an image “that enhances the visibilities of a puncture needle, etc.” (¶ [0075]).
However, Nakaya does not teach selecting a second image from the first images based on an analysis result of the generated brightness distribution of each of the first images, wherein one of the first images that is selected as the second image is generated from a reflected wave received in such an ultrasound transmission performed at an angle that is close to and not equal to an angle of a ultrasound transmission from which an image whose ratio of appearance of pixels is the highest of the first images, each of the pixels having a brightness level equal to or higher than a predetermined threshold value was generated.

Zhao et al., US 2002/0173719 A1 (hereinafter “Zhao”) teaches that the image data (e.g., an imaging beam/scanline) that corresponds to a transmission direction that is normal/perpendicular (or at least substantially normal/perpendicular) to the needle inserted at angle θ can be identified/selected by generating a brightness distribution of each of the first image data (each imaging beam/scanline) based on a brightness of each of a plurality of pixels included in each of the image data (see brightness distributions 504 in Fig. 5A), and analyzing the brightness distributions of the images. The image data (imaging beam/scanline) with the brightest pixels/echoes is the image data that corresponds to a transmission direction that is normal/perpendicular (or at ϕ6, which is at least substantially perpendicular to the needle, has the brightest echo.

    PNG
    media_image3.png
    896
    720
    media_image3.png
    Greyscale


Tamura, US 8,348,848 (hereinafter “Tamura”) teaches at col. 2, lines 24-65:
According to the convention used herein, and with respect to the ultrasound images illustrated in FIGS. 2A and 2B, a beam steering angle of 0 degrees refers to a beam which proceeds perpendicularly from the transducer array (e.g.,  with reference to FIG. 2B, vertically from the transducer to the bottom of the image). A beam steering angle of 20 degrees refers to a beam steered 20 degrees to the left of a 0 degree beam, while a beam steering angle of -20 degrees refers to a beam steered 20 degrees to the right of a 0 degree beam. 
FIG. 2A shows an internal tissue area 2150 including a biopsy needle 2120 and a target lesion 2140. An ultrasound 2150 is acquired using an ultrasound transducer 2110 comprising an array of elements and an ultrasound  beam transmitted from the transducer array at a beam steering angle of, e.g., 20 degrees to the left. One ultrasound beam 2170 is shown as an example although multiple ultrasound beams (e.g. a few hundred) may be used to acquire the image. Since the ultrasound beams are steered to the left and the angle between the ultrasound beams and the needle axis is close to 90 degrees, the needle 2130 reflects the ultrasound beam fairly well. Accordingly, the needle 2130 may be more visible in the resulting image 2150 of FIG. 2A than in the image 150 of FIG. 1. However, the ultrasound image 2150 shows strong reverberation noise 2160 in the lower side of the needle image 2130. 
Therefore, in some embodiments, an ultrasound image is obtained using a beam steering angle which is offset by some small angle from the angle at which the maximum represent-tative signal is obtained. Generally, the new beam steering angle has a smaller absolute value than the angle at which the maximum signal is obtained. FIG. 2B shows such a beam angle condition within an ultrasound image 2250. Using the new beam steering angle, the needle 2220 images well, and reverberation noise 2260 is reduced or eliminated as shown in FIG. 2B.

Even if Pagoulatos, Nakaya, Zhao, and Tamura are combined, there is no teaching/suggestion/reasoning/rationale to the ordinarily skilled artisan to combine the teachings in such a way to arrive at the claimed invention. For example, even if the teachings of Nakaya are applied to the needle frames/sub-frames of Pagoulatos there is no teaching/suggestion/reasoning/rationale why they would be applied to sub-frame 301 and applied to sub-frame 302 instead of image 130. Assuming Nakaya is applied to the sub-frames 301 and 302 (so as to create a difference sub-frame corresponding to sub-frame 301 and a difference sub-frame corresponding to sub-frame 302), even if the teachings of Zhao and Tamura are further applied to  Pagoulatos there is no teaching/suggestion/reasoning/rationale why they would be applied to the 
Therefore, short of improper hindsight, it would not have been obvious to the ordinarily skilled artisan at the time of invention to combine Pagoulatos, Nakaya, Zhao, and Tamura to arrive at the claimed invention.
Claim 9 recites methods steps that correspond to the processor configurations and functions of claim 1 and therefore found not to be obvious for the same reasons discussed above.

Regarding claim 12, the prior art of record does not teach or reasonably suggest to the person having ordinary skill in the art the particular combination of claimed processing circuitry configurations, namely:
generate ultrasound images of a scan region including a puncture needle inserted in a subject based on outputs from an ultrasound probe,
generate first images, each of the first images generated by a comparison of at least two images included in the ultrasound images,
generate a histogram indicating a brightness distribution of each of the first images based on the brightness of each of the plurality of pixels included in each of the first images,
select a second image from the first images based on an analysis result of the generated brightness distribution of each of the first images,
extract a region representing a position of the puncture needle from the selected second image, and
generate an emphasized image in which at least a part of the extracted region is emphasized.
Similar to the discussion above regarding claim 1, Pagoulatos does not teach generating first images, each of the first images generated by a comparison of at least two images included in the ultrasound images; further, none of Pagoulatos, Nakaya, Zhao, and Tamura teach generating a histogram indicating a brightness distribution of each of the first images based on the brightness of each of the plurality of pixels included in each of the first images, and 	selecting a second image from the first images based on an analysis result of the generated brightness distribution of each of the first images.
Kruecker et al., US 2013/0289393 A1 (hereinafter “Kruecker”) teaches that histograms can be used to detect needles in ultrasound images: “[0032] In block 206, background modeling for change detection is performed. After filtering the US images using the needle detection filter, needle deployment is detected by finding a sudden frame appearance change. When the ultrasound probe is stable, the only change happening in the scene is deployment of the needle as the respiratory motion can be ignored. To detect this significant change, a histogram of the filter response may be employed which is also invariant under small respiratory motion.” However, Kruecker does not teach or reasonably suggest to the ordinarily skilled artisan that the histogram technique be applied to the claimed first images (i.e., image generated by a comparison of at least two images included in the ultrasound images), let alone that the analysis result of the histogram technique forms the basis for selecting one of the claimed first images as the claimed second image. 

Therefore, short of improper hindsight, it would not have been obvious to the ordinarily skilled artisan at the time of invention to combine Pagoulatos, Nakaya, Zhao, Tamura, and Kruecker (or any sub-combination thereof) to arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 4/11/2021 have been fully considered but they are not entirely persuasive.
The §112(b) rejection raised in the previous Office Action was based on two different main issues. While Applicant has addressed the first main issue (regarding the term “closest”) via amendment to claims 1 and 9, Applicant has not addressed the 
After reconsideration, the rejections under pre-AIA  §103(a) have been withdrawn for the reasons discussed above in the Allowable Subject Matter section of this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2016/0135781 A1
        2 In view of Specification pages 16-17, the ordinarily skilled artisan would have understood “an angle that is close to an not equal to an angle of a ultrasound transmission […]” to mean an angle that is close enough to the “angle of a ultrasound transmission […]” such the first image that is selected as the second image (and the needle therein) is bright enough to be meaningfully useful for the extraction feature, but not actually equal to the “angle of a ultrasound transmission […]” so as to cope with a multiple reflection artifact (e.g., a reverberation artifact) that would otherwise occur if the angle was equal to the “angle of a ultrasound transmission […]”
        
        3 “an angle of a ultrasound transmission from which an image whose ratio of appearance of pixels is the highest of the first images, each of the pixels having a brightness level equal to or higher than a predetermined threshold value was generated” is being construed for the purposes of examination as referring to an angle of a ultrasound transmission from which an image (whose ratio of the amount of bright pixels to the amount of non-bright pixels is the highest of the first images) was generated, wherein bright pixels are defined as pixels having a brightness level equal to or higher than a predetermined threshold value and non-bright pixels are defined as pixels having a brightness level lower than the predetermined threshold value (see §112(b) rejection above)